The defendant, the sheriff of Hertford County, is sued in Northampton County for a false return of a summons issued by the Superior Court of the latter county and returnable to the same. He *Page 259 
contends that the cause of action arose in Hertford County, and that there was error on the part of the court in declining his motion to remove.
The argument is, that as the official acts of a county officer are confined to his county, the "return" must necessarily have been made in the same, and therefore, the cause of action could only arise therein. It is true, as a general proposition, that the acts of county officers are confined to their counties (Steele v. Comrs., 70 N.C. 137), but this has no application to a case like the present. The Code, sec. 200, expressly requires a sheriff to whom a summons is directed to execute the same and return it to the Superior Court of the county from which it is issued. "The term `return' implies that the process is taken back to the place from which it was issued." Re Crittenden, 2 Flip.,    (365) 215. "It is the bringing of a process into court with such endorsements as the law requires, whether they in fact be true or false." Herman v.Childress, 3 Yerg., 329.
As the statute requires the officer to make his return to the Superior Court of Northampton County, and as the return could not be made elsewhere, it must follow that the cause of action arose in the said county, and that the refusal of his Honor to remove must be
Affirmed.